         Case 5:18-cv-01079-FB Document 1 Filed 10/12/18 Page 1 of 7




                UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF TEXAS
                       SAN ANTONIO DIVISION
George L. Smith                      §
                                     §
                                     §    Civil Action No.
                                     §
v                                    §          5:18-cv-1079
                                     §
                                     §
                                     §
Medical-Dental-Hospital              §
                                     §
Bureau of San Antonio, Inc
                                     §
d/b/a Business and                   §
                                     §
Professional Service
                                     §

                                Complaint
                      ____________________________

Introduction


    1. The Fair Debt Collection Practices Ac t was enacted to protect

      consumers from unscrupulous debt collectors. Congress cited

      abundant evidence of the use of abusive, deceptive, and unfair

      debt collection practices by many debt collectors. It found that

      these practices lead to the number of personal bankruptci es, to

      marital instability, to the loss of jobs, and to invasions of

      individual privacy.
       Case 5:18-cv-01079-FB Document 1 Filed 10/12/18 Page 2 of 7




  2. Among the protections provided to consumer s by the FDPCA is

    the right to be free from communications when represented by an

    attorney. 15 U.S.C. § 1692c(a)(2). The FDCPA prohibits false

    and misleading representations, including but not limited to,

    false representation of the character, amount, or legal status of

    the dent, the communication of false credit information, and the

    use of any false representation or deceptive means to collect or

    attempt to collect a debt.

  3. Plaintiff brings this action to address Defendant’s violations of

    the FDCPA and seeks statutory damages, actual damages,

    attorney’s fees, and costs of litigation.


Jurisdiction & Venue

  4. Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and

    28 U.S.C. § 1331.

  5. Venue is proper in this district and division pursuant to 28

    U.S.C. § 1391(b) as a substantial part of the events or omissions

    giving rise to Plaintiff’s claims occurred here.
          Case 5:18-cv-01079-FB Document 1 Filed 10/12/18 Page 3 of 7




Parties


  6. Plaintiff, George L. Smith, is a natural person who resides in and

        has resided in San Antonio, Bexar County, Texas at all times

        relevant to this action.

  7. Defendant, Medical-Dental-Hospital Bureau of San Antonio, Inc

        d/b/a Business and Professional Service is a Texas corporation

        whose principal business address is 621 N. Alamo St., San

        Antonio, Texas 78215. BPS may be served at that address via its

        registered agent Thomas R. Benesch.


Facts


  8. BPS regularly collects, and attempts to collect, defaulted debts

        which were incurred, or alleged to have been incurred, for

        personal, family, or household purposes on behalf of others using

        the U.S. Mail, telephone, and internet.

  9. The principal purpose of BPS is the collection of such debts.

  10. The Debt is a defaulted debt that Smith incurred for personal,

        family, and household purposes (the “Debt”).

  11. On or about May 18, 2016 Smith was involved in a serious car

        wreck.
     Case 5:18-cv-01079-FB Document 1 Filed 10/12/18 Page 4 of 7




12. He sought counsel for his personal injuries.

13. He hired Thomas J. Henry’s office to handle his claims.

14. After some time it was determined that his neck required

  surgery.

15. The surgery was performed under a promise that Mr. Henry’s

  office would pay the surgery costs out of the recovery on the

  case.

16. Anesthesia was required during the surgery on Smith ’s neck.

17. When the anesthesiologist’s office was not compensated for its

  services as quickly as it would have liked, it sent Smith’s

  account to BPS.

18. BPS called and sent letters to Smith in an effort to collect the

  Debt.

19. Smith informed Henry’s office of these collection efforts.

20. On October 9, 2017 Henry’s office sent a letter to BPS

  demanding it cease communication with Smith or face action

  under the FDCPA.

21. Undeterred, BPS called Smith on November 1, 2017.

22. Smith’s injury case settled and all payments, including the

  anesthesiologist, were made in May of 2018. Henry’s office
        Case 5:18-cv-01079-FB Document 1 Filed 10/12/18 Page 5 of 7




     issued a check to the anesthesiologist for the full balance

     ($1,610.00) on May 24, 2018.

  23. In spite of the full payment of the Debt in May BPS failed to

     correct its credit reporting.

  24. A late as August 20, 2018 BPS reported that Smith had a

     delinquent debt of $1,610.

  25. BPS’s false credit reporting caused Smith’s credit score to drop

     from 844 to 722. The sudden and precipitous drop caused him

     difficulty in securing credit.


Cause of Action – Fair Debt Collection Practices Act


  26. BPS is a debt collector as defined by 15 U.S.C. § 1692a(6).

  27. The Debt is a debt as defined by 15 U.S .C. § 1692a(5).

  28. Smith is a consumer as defined by 15 U.S.C. § 1692a( 3).

  29. The November 1, 2017 phone call is a communication as

     defined by 15 U.S.C. § 1692a(2).

  30. The November 1, 2017 phone call was placed after the October

     9, 2017 letter to BPS informing it that Smith was represented by

     counsel.
         Case 5:18-cv-01079-FB Document 1 Filed 10/12/18 Page 6 of 7




  31. By placing a call to Smith after being put on notice that he was

     represented by counsel, BPS violated the FDCPA. 15 U.S.C. §

     1692c(a)(2).

  32. BPS’s credit reporting is a communication as defined by 15

     U.S.C. § 1692a(2).

  33. BPS’s credit reporting violated the FDCPA in that after May 24,

     2018:

        a. It made a false representation of the character, amount, or

             legal status in violation 15 U.S.C. § 1692e(2)(a);

        b. It communicated credit information which it kn ew or

             should have known to be false in violation of 15 U.S.C. §

             1692e(8); and

        c. It engaged in the use of a false representation in an attempt

             to collect a debt in violation of 15 U.S.C. § 1692e(10).


Jury Demand
  34. Plaintiff demands this case be tried before a jury.


Prayer for Relief
Plaintiff prays, that this Court enter judgment against Defendant and

in favor of Plaintiff for:

  a. Actual damages per 15 U.S.C. § 1692 k(a)(1);
       Case 5:18-cv-01079-FB Document 1 Filed 10/12/18 Page 7 of 7




  b. Statutory damages per 15 U.S.C. § 1692k(a)(2); and

  c. Attorney’s fees, costs, and litigation expenses per 15 U.S.C. §

     1692 k(a)(3).

Dated October 12, 2018           Respectfully Submitted,

                                 /s/William M. Clanton
                                 William M. Clanton
                                 Texas Bar No. 24049436

                                 Law Office of Bill Clanton, P.C.
                                 926 Chulie
                                 San Antonio, TX 78216
                                 210 226 0800
                                 210 338 8660 fax
                                 bill@clantonlawoffice.com
